IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 704
                                            :
APPOINTMENT TO THE CIVIL                    : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                  :




                                         ORDER

PER CURIAM
         AND NOW, this 17th day of April, 2020, Scott B. Cooper, Esquire, Dauphin County,

is hereby appointed as a member of the Civil Procedural Rules Committee for a term of

four years, commencing July 1, 2020.